Citation Nr: 1633158	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from August 1983 until April 2007, including over nine years of foreign service and two deployments to south west Asia and Iraq. his service-related awards and recognitions include a bronze star medal, three meritorious service medals, four army commendation medals, five army achievement medals, seven army good conduct medals, and the south west Asia service medal with a bronze service star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for obstructive sleep apnea.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in June 2016. A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Symptoms of sleep apnea initially manifest during service, and the disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection of obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). The disorder at issue, obstructive sleep apnea, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In addition to those disorders incurred or aggravated during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2015). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

The Veteran asserts that obstructive sleep apnea, which was diagnosed at a VA facility using polysomnography in November 2010, had its onset during service and is related to service. During his June 2016 hearing before the undersigned, the Veteran testified that symptoms began during service and that his wife had witness him snoring and experiencing difficulty sleeping while on active duty. Service treatment records include a single October 2006 report of ongoing difficulty sleeping since deployment to Iraq, but no diagnosis. In June 2016, he testified that although symptoms were ongoing, he was "a senior enlisted guy, who never went to the doctor often," because he felt he needed to "be . . . there daily with [his] soldiers."

In April 2012, a VA examiner reviewed the Veteran's claims file and verified that he had a current diagnosis of obstructive sleep apnea. The examiner concluded, however, that they were unable to determine whether the Veteran's sleep apnea was at least as likely as not incurred in or related to service "without resorting to mere speculation because there is insufficient objective information to make such a medical determination." There was no description, however, of what specific "objective information" was missing which may have allowed a determination to be made.

In addition to the Veteran's own testimony regarding the in-service onset of symptoms, statements receive by VA in May and June 2006 confirm that others around the Veteran also witnessed apneas and snoring during sleep. One soldier who worked under the Veteran from January 2004 until April 2007 recalled that "[w]hile sleeping next to him, I heard obvious noises and periods of time where . . . I thought his breathing was not correct so I woke him up to check and make sure he was still ok." A second soldier who "served with and worked for" the Veteran described the "appearance of what [he] thought was a breathing problem," and stated that he had asked the Veteran "if he was ok as he was woken up by someone who also saw him . . . not breathe or have a hard time breathing while sleeping." The Veteran's wife also asserted in a May 2016 letter that she witnessed the Veteran begin to have "these sleeping disorders and not breathing through the night late in December 2004." She reported "many times that [she] had to wake him up and hit him to ensure he was ok and breathing correctly."

To the extent that a secession of breathing is capable of lay observation, the written testimony of fellow soldiers and the Veteran's wife above are competent. Layno v. Brown, 6 Vet. App. 465 (1994). While the Veteran himself could not have witnessed himself stop breathing while asleep, his reports of daytime sleepiness - reports that began during service - are also competent. Id. Based on these competent reports, the Board finds that symptoms of sleep apnea begin during service and have been continuous since that time. Although the April 2012 VA examiner declined to offer an opinion regarding the relationship between in-service symptoms and the current diagnosis, that opinion is of limited value either in substantiating or refuting the Veteran's claim.

Given the evidence of in-service onset, with descriptions of ongoing symptoms since that time and leading up to the 2010 diagnosis of obstructive sleep apnea, and resolving doubt in the Veteran's favor service connection is established. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 
ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


